DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, without traverse, of Group II directed to claims 11-28 is acknowledged.  Accordingly, claims 1-10 and 29-31 are withdrawn from consideration at this time.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-19 and 23-28 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Dodworth, WO2015/187873.

	Regarding claims 11, 16, 19, 23-25, Dodworth discloses a method for fabricating a reinforced composite structure wherein the method comprises positioning a metal insert adjacent to a stack assembly prior to compressing the stack assembly in a mold wherein the stack 

	Regarding claim 12, paragraph 0075 discloses that the metal insert may be formed of aluminum.

	Regarding claim 13, paragraph 0039 discloses that the core can include multiple cells or plastic tubes that may be combined together or integrally formed to collectively form the core.  

	Regarding claim 14, Figure 2B illustrates the multiple cells or plastic tubes in parallel orientation for the core 206.

	Regarding claim 15, paragraph 0046 discloses tht the polymer matrix for the first and second resin impregnated sheets can include an epoxy-polyurethane mixture.

	Regarding claim 17, paragraph 0098 and figure 7 discloses that the method includes spreading and/or spraying over reinforcement fibers to form the composite skin layers to be positioned as a stack assembly in a mold.  

	Regarding claim 18, paragraph 0047 discloses that the reinforcement fibers for the composite skins can include carbon or glass fibers.

	Regarding claim 26, paragraph 0100 discloses allowing the stack assembly to sit in ambient conditions for a predetermined duration.

	Regarding claim 27, paragraph 0028 discloses that the composite structure can be formed or used as a component in an automobile such as a structural or frame component or panel.

	Regarding claim 28, paragraph 0046 discloses that the first and second composite skin layer can include an epoxy-polyurethane mixture with a plurality of glass fibers or carbon fibers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dodworth, WO2015/187873 in view of Sagrati, Jr. et al., U.S. Patent Number 6,093,013.

	Dodworth, above, remains relied upon for claim 11.
	Dodworth is silent to the coating of at least a portion of the mold with a rubber material as required by claims 20-22.  Sagrati, Jr. discloses a mold for cell casting sheet or shaped articles [column 1, line 50-52].  Column 2, lines 9-14 discloses a method for making a cured article and removing the cured article.  It is disclosed in column 4, lines 9-18 that an upper shell of the mold has a release layer to facilitate removal of the cured article after the curing process.  Column 4, lines 10-25 discloses that the release layer can include silicone rubber.  Dodworth and Sagrati both discloses using a mold to form a composite material.  One of ordinary skill in the art before the effective filing date of the invention would utilize a silicone rubber coating on the mold of Dodworth for the benefit of enhanced facilitation of the removal of the composite structure from the mold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786